Title: From George Washington to William Pearce, 6 April 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia April 6th 1794
          
          Your letter & Reports of the 1st instant I have received, and am glad to find by
            the first that you have got your family safe to Mount Vernon; as, unquestionably, it
            will be a satisfaction to you to have them along with you. Change of Air may, and I hope
            will, restore your eldest daughter to health again.
          I had no doubt but that the late capture of our Vessels by the British Cruisers,
            followed by the Embargo, which has been laid on the Shipping in our Ports, wd naturally
            occasion a temporary fall in the article of provisions; yet, as
            there are the same mouths to feed as before; as the demand, consequently, will be as
            great; and as the Crops in other parts of the world will not be increased by these
            means, I have no doubt at all, but that, as soon as the present impediments are removed
            the prices of flour will rise to what it has been (at least) for which reason hold mine
            up to the prices mentioned in my last; & if they are offered, make a provisory
            agreement, to be ratified, or not, by me; an answer to which can be obtained in a
              week. With respect to the Wheat on hand, you must (if you hear
            nothing to the contrary from me) be governed by circumstances & your own judgment,
            in getting it out of the straw; but, at any rate, remove it into the Barns for the
            purpose of threshing in weather when the people cannot work out.
          When salt, or any other article of which you are in want, gets to a high price, provide
            for the present occasion only unless there is a moral certainty
            of their rising still higher; in that case prudence would direct otherwise.
          It was not my expectation that either grass or grain could be rolled at the expence of
            stopping the Ploughs; consequently, if the Oxen were not in a condition for the
            accomplishment of this work the execution of it was not to be expected: but is not this
            an instance among a variety of others, of the impolicy of not breaking a great number of Steers at each of the Farms? which would prevent the few
            that are broke from being reduced too low for the services thereof. Twenty Oxen are not
            more expensive than ten broke, & ten unbroke Steers, because you feed them as Oxen
            only when they are worked; and unbroke steers must be fed, as well as Oxen (though not
            in the same manner) at other times. By this means there never would be a want of draught
            Cattle for Cart, Harrow or Roller.
          How does the young grass which was sown in the new meadows, last fall, and the clover
            come on? Was the latter injured much by the Winter?
          Besides the number of Stacks which are yet in Wheat, I wanted to know what those stacks
            are supposed to contain; and this the Overseers, by comparing the size of them with
            those which have been tread out, may certainly give a pretty near guess at.
          The three bushels & half of Oats, mentioned to you in my last, are not of such
            superior quality as I had been led to expect from the account given of them; yet,
            notwithstanding, ground may be kept sometime longer for them, or until you hear further
            from me, on this head.
          The imposition with respect to the Garden seeds, is very unjustifiable; ’tis infinately
            worse than simple robbery, for there you loose your money only,
            but when it is given for bad seed you lose your money, your labour in preparing for the
            reception of them, and a whole season.
          Cloaths must be provided for the Young Gardener at Alexandria. Those for work to be
            strong, & substantial. Sunday, or holliday Cloaths to be decent, and such as may
            please without going to more expence than is necessary: but of the latter class I should
            conceive he can be in no want now, unless he has made an improper
            use of a whole suit (of very good Cloaths) which were given to him the latte end of
            October last.
          I am sorry to find that my chance for Lambs this year, is so bad. It does not appear to
            me by the Reports that I shall have more than a third of what I had last year: what this
            can be ascribed to is beyond my comprehension, unless it be for want of Rams, or bad
            Rams. Let therefore, at Shearing time, a selection of the best formed, & otherwise
            promising ram lambs be set apart (in sufficient numbers) to breed from; & when they
            are fit for it, cut the old ones and turn them aside, to be disposed of.
          At Shearing time also, let there be a thorough culling out, of all
            the old, and indifferent sheep from the flocks, that they may be disposed of, &
            thereby save me the mortification of hearing every week of their death! which is the
            more vexatious as I was taught to believe that every indifferent sheep was drawn for
            this purpose last Spring, notwisthstanding the loss of them which has been sustained the
            past winter; and indeed unto the present moment.
          When you go next to Alexandria take the exact dimensions of the rooms in my house at
            that place, that I may send paper for them. Give the length & breadth of each. and
            height from the wash board to the Chair board (as they are commonly called) and thence
            to the Cornish, if any, with the doors and windows, & size of them, in each room or
            passage. If there is occasion to make good the plastering in any of the rooms, no white
            wash is to be put thereon; because it is improper for paper. Thomas Davis must paint the
            outsides of both houses there; the lower part of a stone colour, and the roofs red. the
            Inside of the dwelling house is also to be painted. The whole in short is to be put in
            very good, & decent condition. If the planking between the two houses is plained,
            this also should be painted. I am Your friend &ca
          
            Go: Washington
          
        